Citation Nr: 1103259	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
the service-connected residuals of a spontaneous pneumothorax.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, the RO increased the noncompensable 
rating for the service-connected residuals of a spontaneous 
pneumothorax to 10 percent.  The Veteran appealed that 
determination.  Meanwhile, jurisdiction of the claims file was 
transferred to the RO in Houston, Texas.  

The matter was remanded by the Board back to the RO, via the 
Appeals Management Center (AMC), in May 2008 and June 2009 for 
additional development of the record.  Upon substantial 
compliance with the Remand instructions, the RO issued a 
supplemental statement of the case in August 2010, and returned 
the case to the Board for appellate disposition.  As the agency 
of original jurisdiction (AOJ) substantially complied with the 
June 2009 remand orders, no further action is necessary in this 
regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

In a March 2009 statement, the Veteran requested that the 
portion of his VA benefits being withheld due to his 
imprisonment be apportioned to his wife.  This issue has 
therefore been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran has not experienced a 
recurrence of pneumothorax, and the Veteran does not have current 
residuals of a spontaneous pneumothorax manifested by Forced 
Expiratory Volume in one second (FEV-1) of no less than 71 
percent of predicted, and the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) has never been 
less than 71 percent during the appeal period.  

2.  The Veteran' s use of Albuterol is not for control of the 
service-connected residuals of a spontaneous pneumothorax.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess 
of 10 percent for the service-connected residuals of a 
spontaneous pneumothorax have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.96, 
4.97, Diagnostic Code 6843 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated May 2004 and June 2004.  These notifications substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate an increased rating claim and the relative duties of 
VA and the claimant to obtain evidence.  

The additional notices provided to the Veteran over the course of 
the appeal, which included notice in March 2006, May 2008, and 
June 2008, provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claim.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

The Board is aware that neither the PFT from 2004 nor the test 
from 2008 contains a DLCO measurement, which is part of the 
rating criteria for rating Restrictive Lung Diseases, including 
pneumothorax.  However, as explained in greater detail below, the 
absence of the DLCO measurement in this case does not render the 
PFTs inadequate for rating purposes, particularly given that the 
Veteran's symptomatology once thought to be residuals of the 
service-connected pneumothorax have been disassociated with that 
disability by a competent medical professional.  Additionally, 
the criteria in effect at the time the Veteran's claim for 
increase was filed did not require the DLCO measurement.  This is 
also explained in greater detail below.  Thus, another remand to 
require additional testing to obtain this measurement would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

II.  Increased Ratings

The Veteran seeks a disability rating in excess of 10 percent for 
the service-connected spontaneous pneumothorax, asserting that he 
has pain in his right side and occasional difficulty breathing as 
a result of the service-connected spontaneous pneumothorax.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Traumatic chest wall defects, including pneumothorax, are 
evaluated under the General Rating Formula for Restrictive Lung 
Disease.  Under this Formula, a 10 percent rating is warranted 
where FEV-1 is 71 to 80 percent of predicted value; or the ratio 
of FEV-1/FVC is 71 to 80 percent; or where or DLCO (SB) is 66 to 
80 percent predicted.  A 30 percent rating is warranted where 
FEV-1 is 56 to 70 percent of predicted value; FEV-1/FVC is 56 to 
70 percent; or DLCO (SB) is 6 to 65 percent of predicted.  38 
C.F.R. § 4.97, DC 6843.

A 60 percent rating under the General Rating Formula for 
Restrictive Lung Disease is warranted for FEV-1 of 40 to 55 
percent of predicted value; or the FEV-1/FVC is 40 to 55 percent; 
or DLCO (SB) is 40 to 55 percent of predicted.  A 100 percent 
rating is warranted when the FEV-1 is less than 40 percent 
predicted, or; the FEV-1/FVC is less than 40 percent, or; maximum 
exercise capacity is less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure) or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; patient requires oxygen therapy.  Id.  The rating criteria 
contemplate PFT results post-therapy, which is the standard basis 
for comparison of pulmonary function.  See 38 C.F.R. § 
4.96(d)(5).

The primary disorder may also be rated.  Note (2) to this general 
rating formula states that following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall continue 
for three months from the first day of the month after hospital 
discharge.  38 C.F.R. § 4.97, DC 6843.

During the pendency of this appeal, VA amended the Rating 
Schedule concerning respiratory conditions, effective October 6, 
2006.  VA added provisions that clarify the use of PFTs in 
evaluating respiratory conditions, but essentially left the 
rating criteria unchanged; however, the October 2006 revisions 
are specifically not applicable to pending claims, like the one 
here.  Therefore, only the former criteria effective prior to 
October 6, 2006 will be applied.  See 71 Fed. Reg. 52,457-52,460 
(2006).  Importantly, the revised regulations specifically 
indicate under 38 C.F.R. § 4.96 (d) (2), that if the DLCO (SV) 
(Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method) test is not of record, evaluate based on 
alternative criteria as long as the examiner states why the test 
would not be useful or valid in a particular case.  Again, this 
paragraph was not included in the regulations governing this 
appeal, those in effect prior to October 2006.  Thus, an 
explanation from the examiner as to why the DLCO would not be 
useful is not necessary here.  

The Veteran was examined by VA in July 2004 and November 2008.  
The July 2004 examination report notes that the Veteran 
experienced the initial spontaneous right-sided pneumothorax in 
service in 1971.  He was hospitalized in Vietnam and the 
pneumothorax was treated with a chest tube.  After discharge in 
1971, until 1986, the Veteran did not have any follow-up 
treatment for residuals of the initial 1971 incident and did not 
have any respiratory problems.  In December 1986, the Veteran 
reportedly suffered another right upper spontaneous pneumothorax.  
He declined treatment and was monitored.  His lung expanded 
spontaneously without chest tube.  

At the time of the 2004 examination, the Veteran reported that he 
had no follow-up or respiratory problems, other than an 
occasional cough.  The Veteran also reported exertional right-
sided chest pain, described as "sharp."  This could occur 
during running, which he did about five times per week.  Physical 
examination was essentially negative.  Lungs were clear without 
wheezes, rhonchi or rales.  Expansion of the thorax was normal 
and symmetrical.  Heart sounds were normal without murmur, gallop 
or ectopy.  Chest x-ray noted normal heart size.  There was no 
failure, infiltrate or acute disease seen.  Lungs were 
hyperinflated.  A deformity was noted, probably a fracture of the 
right posterior 6th rib, age indeterminate.  There was no 
pneumothorax seen.  There was mild blunting of posterior 
diaphragmatic recess, probably on the right side.  This was read 
as perhaps scarring or small effusion.  

Pulmonary function testing (PFT) from July 2004 were normal, and 
provided the following data:  FEV1 was 79.8 percent predicted; 
FEV1/FVC was 78 percent.  The technician commented that the 
effort was sub-optimal.  

At the November 2008 VA examination, the Veteran reported that he 
was afraid to be active for fear that the pneumothorax would 
recur..  The Veteran also report that he had shortness of breath 
on climbing stairs too fast and wheezes two to three times per 
week, usually at night. The Veteran also reported occasional dry 
cough and chest pain every couple of months.  The Veteran 
indicated that he began using Albuterol for occasional shortness 
of breath in 2005 and currently used it 4 to 6 times per day.  

On examination, the Veteran's lungs were hyperresonant throughout 
to percussion, and there were decreased breath sounds in the 
right base posteriorly.  Diaphragm excursion and chest expansion 
were normal.  The examiner specifically indicated that the 
Veteran's spontaneous pneumothorax was not currently active.  

A November 2008 chest x-ray revealed no evidence of acute lung 
infiltrates or active disease, no evidence of pneumothorax, 
hyperinflated lungs.  Heart was normal, and an old fracture 
deformity of the right sixth rib was noted.  The impression was 
no evidence of active pulmonary disease; no change compared with 
examination in July 2004.  

PFT's from November 2008 provided the following data:  FEV1 was 
91 percent predicted; and FEV1/FVC was 71 percent.  The 
impression was normal spirometry.  The technician specifically 
noted that a bronchodilator was not indicated with regard to the 
testing.  

In a September 2009 addendum, the examiner noted that the 
Veteran's use of Albuterol was less likely than not prescribed 
for the residuals of spontaneous pneumothorax, and more likely 
than not it was prescribed for chronic bronchitis, asthma, COPD, 
or other small airway disease.  The examiner explained that 
Albuterol, a short acting inhaled Beta-2 Agonist which caused 
bronchodilation of bronchioles, was widely prescribed for asthma, 
COPD, bronchitis and other small airway diseases which caused 
bronchoconstriction.  The examiner further explained that a 
spontaneous pneumothorax is caused by the rupture of a subpleural 
bulla, and COPD, Asthma and/or bronchitis does not cause 
subpleural bullae.  Likewise, sub pleural bullae do not cause 
COPD, asthma or bronchitis.  Thus, the examiner reasoned that the 
use of Albuterol, and the symptoms therefor, had no relationship 
to the service-connected pneumothorax.    

This is critical because neither the 2004 nor the 2008 PFT's 
included a DLCO measurement, which would generally be required to 
adequately evaluate the Veteran's service-connected disability.  
In this case, however, the September 2009 examiner essentially 
attributed the Veteran's symptoms to a non-service connected 
disability for which he is treated with Albuterol.  This is 
consistent with the July 2004 and November 2008 examiners' 
findings that the Veteran did not have any acute active 
pneumothorax.  Thus, any positive findings on the PFTs would 
logically be due to the non-service-connected asthma, COPD, 
bronchitis or other small airway disease for which the Albuterol 
has been prescribed.  

The Board acknowledges that the Veteran is competent to report 
symptoms of shortness of breath, coughing and right-sided chest 
pain on exertion.  Nonetheless, his statements are not competent 
or credible when he seeks to attribute his symptoms to his 
service-connected residuals of a spontaneous pneumothorax.  
Rather, the VA medical opinions as to the etiology of such 
symptoms addressed above are competent and credible and therefore 
are more probative since the issue at hand does not involve a 
simple medical assessment.  Even though the Veteran may truly 
believe that his symptoms are related to the pneumothorax, given 
that he does not possess the requisite medical expertise, his 
opinion in this regard carries little probative value and is 
outweighed by the medical evidence of record which has 
essentially attributed the symptoms to some other non-service 
connected cause.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007);  Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

This is consistent with the fact that the Veteran's initial 
pneumothorax occurred in 1971, with no symptoms again until 1986.  
There has been no recurrence since that time.  This scenario is 
inconsistent with the Veteran's recent onset of the reported 
symptoms of shortness of breath, occasional cough, occasional 
blood tinged sputum and wheezing, for which Albuterol was 
prescribed in 2005.  Significantly, the Veteran filed his claim 
for increase in 2004; thus, it is apparent that the Veteran was 
experiencing an onset of pulmonary symptoms consistent with some 
type of small airway disease given the symptoms he describes; 
however, as the examiner in 2009 explained, there has been no 
recurrence of the pneumothorax, and the Albuterol was more likely 
than not prescribed for a non-service connected condition, as 
this would not be the type of medication prescribed for 
pneumothorax.  

Moreover, even assuming, arguendo, that the Veteran's symptoms 
were attributable to the service-connected pneumothorax, the 
criteria are not met for the assignment of a higher rating.  The 
PFT's from 2004 and 2008 show that the criteria for the next 
higher 30 percent rating are not met here because FEV-1 is not 
reduced to between 56 and 70 percent of predicted; and FEV-1/FVC 
is not reduced to between 56 and 70 percent.  38 C.F.R. § 4.97, 
DC 6843.

All other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4 have also been considered, whether or not they have been 
raised by the Veteran; however, there is no other section or 
Diagnostic Code that provides a basis upon which to assign a 
higher rating.  The 10 percent rating current assigned adequately 
compensates the Veteran given the complaints of right-sided chest 
pain on exertion, particularly since his breathing difficulty 
appears to have a non-service-connected origin, and given that 
the old 6th right rib fracture shown on x-ray has not been ruled 
out as a cause of such pain.  Furthermore, the assignment of 
staged ratings is not appropriate because there have been no time 
periods during the pendency of the appeal period when the 
Veteran's symptoms warranted a higher rating than currently 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Because the preponderance of the evidence is against an allowance 
of an evaluation in excess of 10 percent for the Veteran's 
service-connected residuals of a spontaneous pneumothorax under 
the schedular criteria, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 
F.3d 1361 (2001).  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
residuals of a spontaneous right pneumothorax under consideration 
here have rendered impracticable the application of the regular 
scheduler standards.  The regular scheduler standards contemplate 
the symptomatology shown in this case.  In essence, there is no 
evidence of an exceptional or unusual disability picture in this 
case which renders impracticable the application of the regular 
schedular standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  Thun v. Peake, 
22 Vet. App. 111 (2008).  


ORDER

An increased rating for the service-connected residuals of a 
spontaneous pneumothorax is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


